AGREEMENT

This Agreement is entered into on the date last written below between Nancy L. James,
Chapter 7 Trustee for the estate of Ann Paxton El-Moslimany, Case No. 20-13149 (“Trustee
James”), and Ronald G. Brown, Chapter 7 trustee for the estate of Samia El-Moslimany, Case No.
18-14820 (“Trustee Brown”).

Ann Paxton El-Moslimany (“Ann”) is the mother of Samia El-Moslimany (“Samia”). They
jointly owned real property located at 2655 S.W. 151% Place, Burien Washington, 98166
(“Property”) for several years. There is a consensual first position deed of trust in favor of
Washington Federal Bank in the approximate amount of $420,000. There is a consensual deed of
trust in favor of Aziza Al-Yousef (“Al-Yousef”’), which was recorded several weeks after a
judgment was entered against Ann and Samia in the combined amount of approximately
$1,800,000 in a defamation proceeding brought by Hayat Sindi (“Sindi”) in Massachusetts District
Court. There is a recorded judgment against Samia in favor of Sindi in the amount of
$1,550,299.00 There is a recorded judgment against Ann in favor of Samia in the amount of
$344,000.00. Sindi is the largest creditor in both the Samia bankruptcy estate and the Ann
bankruptcy estate.

Samia El-Moslimany filed a Chapter 7 bankruptcy petition in the United States
Bankruptcy Court for the Western District of Washington at Seattle on December 20, 2018 under

Case No. 18-14820; Ronald G. Brown was appointed the Chapter 7 trustee.

AGREEMENT
210521dAgr Page 1

Case 18-14820-CMA Doc171-2 Filed 06/11/21 Ent. 06/11/21 10:40:02 Pg. 1of6
Ann Paxton El-Moslimany filed a voluntary Chapter 7 bankruptcy petition in the United
States Bankruptcy Court for the Western District of Washington at Seattle on December 29, 2020
under Case No. 20-13149. Nancy L. James was appointed the Chapter 7 Trustee. Ann Paxton El-
Moslimany passed away on January 25, 2021.

On September 12, 2019, Trustee Brown filed Adversary No. 19-01116 (Adversary
Proceeding) seeking to set aside and avoid the Al-Yousef deed of trust under 11 U.S.C. §§ 544
and 548 and RCW 19.40 et. seq., asserting that the granting of the deed of trust was constructively
and actually a fraudulent conveyance (“Adversary Proceeding”).

After the Ann Petition Date, Trustee James learned she has almost identical claims against
Al-Yousef, as does Trustee Brown; however, the parties would be entitled to only one recovery.
Trustee James and her counsel have spent time investigating the Adversary Proceeding, and were
discussing potentially filing a motion seeking to intervene in that Adversary Proceeding, hire
counsel and work out a split of the proceeds with Trustee Brown.

Trustee Brown and Trustee James filed a motion in both the Ann and Samia bankruptcies
seeking authority to list the Property for sale. As a result, they received a joint settlement offer for
both Samia and Ann (through Samia, the named personal representative in Ann’s Will). The parties
attended the mediation and entered into a settlement agreement which provided for Trustee Brown
agreeing to settle the Adversary Proceeding, and Trustee James waiving any claims she had arising
from the Adversary Proceeding in exchange for payment of $300,000 for both estates. A motion

is currently pending in each case to settle the Adversary Proceeding by a payment to both estates

AGREEMENT
210521dAgr Page 2

Case 18-14820-CMA Doc171-2 Filed 06/11/21 Ent. 06/11/21 10:40:02 Pg. 2 of 6
for a total of $300,000. The settlement of the Adversary Proceeding is conditioned on Bankruptcy
Court approval which is noted for approval on June 18, 2021.

The Adversary Proceeding has been fraught with complicated issues and facts that have
required a substantial expenditure of legal resources to date. The Trustees seek an equitable
distribution of the settlement proceeds, recognizing the additional expense Trustee Brown has put
forth in reaching the settlement with Al-Yousef, his case having been filed two years earlier.

NOW, THEREFORE, based upon the foregoing recitals, which are hereby incorporated
into this Agreement as if fully set forth herein, and in consideration of the mutual promises and
covenants herein, the parties agree as follows:

1. Trustee James on behalf of the estate of Ann Paxton El-Moslimany, shall receive
$60,000 of the $300,000 settlement proceeds of the Adversary Proceeding, and Trustee Brown
will receive $240,000.00 in settlement of the Adversary Proceeding.

2. This Agreement is contingent upon the Bankruptcy Court entering a “Final Order.”
A Final Order is an order entered by the Bankruptcy Court, after notice to parties in interest,
approving this Agreement where no objection to the entry of the order is filed. If an objection to
the entry of an order approving this Agreement is filed, a Final Order is an order entered by the
Bankruptcy Court approving this Agreement and the expiration of the fourteen day appeal period
after the entry of that order, during which period neither a notice of appeal of the order nor a motion
to reconsider the order is filed. If a Final Order approving this Agreement does not exist on or

before 60 days from the date last written below, then this Agreement is null and void. If the

AGREEMENT
210521dAgr Page 3

Case 18-14820-CMA Doc171-2 Filed 06/11/21 Ent. 06/11/21 10:40:02 Pg. 3 of 6
Bankruptcy Court denies the motion to approve this Agreement or denies the motion to approve
the Adversary Proceeding settlement, then this Agreement is null and void. The Trustees will
move to obtain an order approving this Agreement as soon as is reasonably possible and will use
his or her best efforts to seek approval of this Agreement.

3. This Agreement is also contingent upon approval of the trustees’ settlement of the
litigation in the Adversary Proceeding.

4, The undersigned hereby declare that each is authorized to execute this Agreement
and that the terms of this Agreement are for the express purpose of precluding forever any further
additional claims or claims by either Trustee against the other bankruptcy estate.

5. This Agreement contains the entire agreement between the parties hereto and the
terms of this Agreement are contractual and not a mere recital.

6. This Agreement shall be interpreted in accordance with the laws of the State of
Washington.

Ht
Mil
MH
Hill

Mtl

AGREEMENT
210521dAgr Page 4

Case 18-14820-CMA Doc171-2 Filed 06/11/21 Ent. 06/11/21 10:40:02 Pg. 4 of 6
he This Agreement may be signed by the parties in counterparts and the signatures

attached hereto which shall be as effective as if one document were signed by all.

DATED this____//2-/5 day of June, 2021.

Se bd sin
Naney ee ames, Bankruptcy Trustee for
Ann Paxton El-Moslimany

DATED this day of June, 2021.

 

Ronald G. Brown, Bankruptcy Trustee for
Samia El-Moslimany

AGREEMENT
210521dAgr Page 5

Case 18-14820-CMA Doc171-2 Filed 06/11/21 Ent. 06/11/21 10:40:02 Pg.5of6
Ts This Agreement may be signed by the parties in counterparts and the signatures

attached hereto which shall be as effective as if one document were signed by all.

DATED this day of June, 2021.

 

Nancy L. James, Bankruptcy Trustee for
Ann Paxton El-Moslimany

DATED this“ \°®* day of June, 2021.

Ronald G, Brown, Bankruptcy Trustee for
Samia El-Moslimany

 

AGREEMENT
210521dAgr Page5

Case 18-14820-CMA Doc171-2 Filed 06/11/21 Ent. 06/11/21 10:40:02 Pg. 6of6
